DETAILED ACTION
This is a response to the Amendment to Application # 16/751,530 filed on December 30, 2021 in which claims 1, 4, 6-12, and 14-18 were amended; claims 3, 5, 13, and 20 were cancelled; and claims 21-24 were added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 2, 4, 6-12, 14-19, and 21-24 are pending, which are rejected under 35 U.S.C. § 103.

Claim Interpretation
Claim 14 recites a method claim including the limitation “transmit the file to a resolution analyst device based on not receiving the response from the user device within a predetermined amount of time.” (Emphasis added). The broadest reasonable interpretation of this limitation does not require the transmission to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). 

Claim Objections
Claims 1, 2, 4, 6-12, 14-19, and 21-24 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 1 is the most restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request. 	

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 6-11, 16-18, and 22-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Oakes, III et al., US Patent 10,380,559 (hereinafter Oakes) in view of Smith et al., US Patent 9,639,750 (hereinafter Smith).

claim 1, Oakes discloses a system for file capture and in-line error correction, the system comprising “a memory device with computer-readable program code stored thereon: a communication device connected to a network; and a processing device.” (Oakes col. 17, l. 58-col. 18, l. 12). Additionally, Oakes discloses “wherein the processing device is configured to execute the computer-readable program code to: capture, using a camera of a user device, an image of a physical document” (Oakes col. 5, l. 60-col. 6, l. 4 and col. 7, ll. 11-28) by converting the check (i.e., the physical document) into a digital image (i.e., capturing) using an image capture device associated with the user device, which may be a camera. Further, Oakes discloses “receive, via input to a user interface of the user device, user input data fields associated with the physical document” (Oakes col. 9, ll. 9-16) where the user enters data, such as the amount of the check. Moreover, Oakes discloses “analyze the image to determine image-derived data fields from the physical document” (Oakes col. 11, ll. 1-17) by performing OCR on the image of the check. Likewise, Oakes discloses “compare the user input data fields to the image-derived data fields” (Oakes col. 11, ll. 64-67) by comparing the amount of the check determined by the OCR and the amount entered by the customer. Oakes also discloses “identify, based on comparing the user input data fields to the image-derived data fields, an error comprising a discrepancy between a user input data field of the user input data fields and an image-derived data field of the image-derived data fields” (Oakes col. 11, l. 67-col. 12, l. 5) by identifying that the amounts do not match. Finally, Oakes discloses “generate, based on identifying the error, an actionable notification” (Oakes col. 16, ll. 42-53) where a list of flagged transactions (i.e., those with errors) are generated and presented to a human for correction.
Oakes appears to disclose that an operate corrects the flagged transactions and, therefore, does not appear to explicitly disclose the limitations “transmit, to the user device, the actionable notification, wherein the actionable notification is configured to prompt the user device to display, via the user interface, a notification; receive, from the user device, a response comprising either a confirmation or a 
However, Smith discloses a system for file capture and in-line error correction, the system comprising “a memory device with computer-readable program code stored thereon: a communication device connected to a network; and a processing device.” (Smith col. 10, l. 52-col. 11, l. 34). Additionally, Smith discloses “wherein the processing device is configured to execute the computer-readable program code to: capture, using a camera of a user device, an image of a physical document; (Smith col. 5, ll. 36-48 and col. 11, ll. 35-48) by indicating that an image of a check (i.e., a physical document) is captured by the user’s mobile device (col. 5, ll. 36-48) and indicating that the device may have a camera coupled to it. Further, Smith discloses “analyze the image to determine image-derived data fields from the physical document” (Smith col. 7, l. 60-col. 8, l. 21, see also col. 11, l. 63-col. 12, l. 4) by performing OCR (i.e., analyzing) the check to determine data from the check fields. Moreover, Smith discloses “identify … an error …” (Smith col. 9, ll. 28-29) by detecting unrecognized text. 
Likewise, Smith discloses “generate, based on identifying the error, an actionable notification; transmit, to the user device, the actionable notification, wherein the actionable notification is configured to prompt the user device to display, via the user interface, a notification” (Smith col. 9, ll. 62-67) by presenting to the user a prompt to correct the information, which must have been generated and transmitted in order to be presented. Smith also discloses “receive, from the user device, a response comprising either a confirmation or a rejection of the error” (Smith col. 9, l. 62-col. 10, l. 10) where receiving corrective input is a confirmation of the error. In addition, Smith discloses “correct, based on the response and using either the user input data field or the image-derived data field, the error in a file comprising the image and the user input data fields” (Smith col. 10, ll. 10-13) by automatically updating (i.e., correcting) the check based on the user input data. Finally, Smith discloses by processing the check as a result of the corrections.
Oakes and Smith are analogous art because they are from the “same field of endeavor,” namely that of electronically receiving checks for processing.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oakes and Smith before him or her to modify the check verification of Oakes to include the prompts to the user for correction of Smith.
The motivation for doing so would have been that one of ordinary skill in the art would have recognized that shifting correction to the user and away from a paid operator decreases the costs associated with implementing this system because fewer operator employees are necessary.

Regarding claim 11, it merely recites a method performed the system of claim 1. The method comprises executing software modules for performing the various functions. The combination of Oakes and Smith comprises computer software modules for performing the same functions. Thus, claim 11 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 18, it merely recites a computer program product for embodying the system of claim 1. The computer program product comprises computer software modules for performing the various functions. The combination of Oakes and Smith comprises computer software modules for performing the same functions. Thus, claim 18 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 6, 15, and 22, the combination of Oakes and Smith discloses the limitations contained in parent claims 1, 11, and 18 for the reasons discussed above. In addition, the combination of by using OCR to analyze the image to determine a mismatch between the amount entered by the user and the amount shown in the image.

Regarding claim 7, the combination of Oakes and Smith discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Oakes and Smith discloses “wherein the user input data field and the image-derived data field are associated with a same data field” (Oakes col. 11, ll. 64-66) where both are associated with the check amount location.

Regarding claims 8, 16, and 23, the combination of Oakes and Smith discloses the limitations contained in parent claims 1, 11, and 18 for the reasons discussed above. In addition, the combination of Oakes and Smith discloses “wherein the processing device is configured to execute the computer-readable program code to, when correcting the error, modify the image and the user input data field” (Smith col. 9, ll. 41-51 and col. 10, ll. 10-17) by updating the check image and the check data repository with the user input data.

Regarding claims 9, 17, and 24, the combination of Oakes and Smith discloses the limitations contained in parent claims 1, 16, and 23 for the reasons discussed above. In addition, the combination of Oakes and Smith discloses “wherein the processing device is configured to execute the computer-readable program code to, when correcting the error, capture, using the camera of the user device, by capturing a second image of the check after “void” is written on it to correct the error of the missing “void.”

Regarding claim 10, the combination of Oakes and Smith discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Oakes and Smith discloses “wherein the processing device is configured to execute the computer-readable program code to, when exporting the file, route resources associated with the physical document to a resource storage location.” (Oakes col. 10, ll. 1-20).

Claims 2, 12, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Oakes in view of Oakes, as applied to claim1, 11, and 18 above, and further in view of What is Double Feed detection (and how do I enable it)?; February 25, 2019; Canon.com; Pages 1-4 (hereinafter Canon), as cited on the Notice of References Cited dated October 5, 2021.

Regarding claims 2, 12, and 19, the combination of Oakes and Smith discloses the limitations contained in parent claims 1, 11, and 18 for the reasons discussed above. In addition, the combination of Oakes and Smith does not appear to explicitly disclose “wherein the processing device is further configured to execute the computer-readable program code to remove the file from the file capture sequence for a predetermined amount of time in response to identifying the error.”
However, Canon discloses that it is well-known in the art of document scanning to “remove the file from the file capture sequence for a predetermined amount of time in response to identifying the error” (Canon 1) by disclosing that when a double feed error is detected, the system pauses until the user performs one of two actions, which is a predetermined period and thus an “amount of time” within the broadest reasonable interpretation of the claim language. 
same field of endeavor,” namely that of document scanning. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oakes, Smith and Canon before him or her to modify the error correction of Oakes and Smith to include the scanning delay of Canon.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Oakes and Smith teaches the “base device” for detecting errors when scanning a document. Further, Canon teaches the “known technique” of pausing the scanning when an error is detected that is applicable to the base device of Oakes and Smith. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 4, 14, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Oakes in view of Smith, as applied to claims 1, 11, and 18 above, in further view of Sugaberry, US Publication 2018/0268015 (hereinafter Sugaberry), as cited on the Notice of References Cited dated October 5, 2021.

Regarding claims 4 and 14, the combination of Oakes and Smith discloses the limitations contained in parent claims 1, 11, and 18 for the reasons discussed above. In addition, the combination of Oakes and Smith does not appear to explicitly disclose “wherein the processing device is further configured to execute the computer-readable program code to transmit the file to a resolution analyst device based on not receiving the response from the user device within a predetermined amount of time.”
by first attempting to resolve the issue at the user’s NFC terminal two times (i.e., a predetermined amount of time) and then escalating the error to the service provider (i.e., a resolution analysist device).
Oakes, Smith, and Sugaberry are analogous art because they are from the “same field of endeavor,” namely that of error detection in document data. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oakes, Smith, and Sugaberry before him or her to modify the error detection of Oakes and Smith to include the escalation method of Sugaberry.
The motivation for doing so would have been to increase the likelihood that a data correction is provided. 

Response to Arguments
Applicant’s arguments filed December 30, 2021, with respect to the objection to claim 7 and the rejection of claims 1, 2, 5-12, and 15-19 under 35 U.S.C. § 101 (Remarks 10-11) have been fully considered and are persuasive. The objection to claim 7 and the rejection of claims 1, 2, 5-12, and 15-19 under 35 U.S.C. § 101 have been withdrawn. 

	
Applicant’s arguments filed December 30, 2021, with respect to the rejection of claims 1, 2, 4, 6-12, 14-19, and 21-24 under 35 U.S.C. §§ 102(a)(1) and 103 (Remarks 11-12) have been considered but are moot in view of the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Prasad et al., US Patent 9,779,392, System and method for remotely depositing checks.
Buentello, US Patent 10,504,185, System and method for remotely depositing checks.
Backlund et al., US Patent 11,030,752, System and method for remotely depositing checks.
Buentello, US Patent 11,216,884, System and method for remotely depositing checks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176